
	
		II
		112th CONGRESS
		1st Session
		S. 759
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide to the Secretary of Interior a mechanism to
		  cancel contracts for the sale of materials CA–20139 and CA–22901, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Soledad Canyon High Desert, California
			 Public Lands Conservation and Management Act of
			 2011.
		2.Finding and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Soledad Canyon
			 area
					(A)Two valid Federal
			 contracts, privately held, numbered CA–20139 and CA–22901, and issued under the
			 Materials Act of 1947, authorize extraction of approximately 56,000,000 tons of
			 sand and gravel from the Federal mineral estate in lands located in Soledad
			 Canyon adjacent to the City of Santa Clarita, California.
					(B)It is in the best
			 interest of the citizens of California and the Federal Government to cancel the
			 Contracts and prohibit future mining in the area that was subject to the two
			 Federal Contracts in the Soledad Canyon area of California.
					(C)The holder of the
			 Contracts should receive, as compensation for such cancellation, the fair
			 market value of the Contracts and all costs, fees, and covered liabilities
			 incurred by the Contract Holder in good faith in its efforts to develop the
			 Contracts.
					(D)A site-specific
			 solution that is fair to the Contract Holder and that seeks to protect the
			 environment and minimize impacts on local transportation systems is in the best
			 interest of the Nation.
					(E)Considerable sums
			 of money have been expended by the Contract Holder and the City of Santa
			 Clarita on legal and other services in trying to ensure their interests are
			 protected with respect to the Contracts CA–20139 and CA–22901.
					(F)Facilitation of an
			 open-space corridor between the two arms of the Angeles National Forest that
			 enhances environmental and wildlife values is in the national interest.
					(2)Victorville
			 area
					(A)The Bureau of Land
			 Management has extensive land ownership in small and large parcels interspersed
			 with or adjacent to private land in and around Victorville, California, making
			 many of these parcels difficult to manage and appropriate for disposal.
					(B)Certain public
			 lands near Victorville, California, have been previously identified for
			 disposal as a result of the Bureau of Land Management’s West Mojave Land
			 Management Plan which was approved in 2006 with public involvement and
			 participation.
					(C)In order to
			 promote responsible and orderly economic development, certain public lands
			 should be sold at fair market value to the City of Victorville or the County of
			 San Bernardino; both located in California.
					(b)PurposesThe
			 purposes of this Act are the following:
				(1)To provide to the
			 Bureau of Land Management the authority to cancel Contracts CA–20139 and
			 CA–22901 and prohibit future mining in the area that was subject to the two
			 Federal Contracts in the Soledad Canyon area of California.
				(2)To provide a means
			 for the Contract Holder to recover for the cancellation of the Contracts, the
			 fair market value of the Contracts and the Contract Holder’s expenditures and
			 covered liabilities incurred pursuing the development of the Contracts.
				(3)To provide the
			 Bureau of Land Management tools to verify expenses incurred by the Contract
			 Holder and provide relief.
				(4)To provide
			 timelines for the verification of costs incurred by the Contract Holder and the
			 determination of compensation and to provide a dispute resolution
			 process.
				(5)To
			 provide for the orderly disposal of certain Federal lands in San Bernardino
			 County, California, and to provide for the acquisition of environmentally
			 sensitive lands in the State of California.
				3.DefinitionsIn this Act:
			(1)City of Santa
			 ClaritaThe term City of Santa Clarita means the
			 City of Santa Clarita, California.
			(2)City of
			 VictorvilleThe term City of Victorville means the
			 City of Victorville, California.
			(3)County of San
			 BernardinoThe term County of San Bernardino means
			 the County of San Bernardino, California.
			(4)ContractsThe
			 term Contracts means the Bureau of Land Management mineral
			 contracts numbered CA–20139 and CA–22901.
			(5)Contract
			 HolderThe term Contract Holder means the private
			 party to the Contracts CA–20139 and CA–22901, and its successors that hold
			 legal interests in such Contracts.
			(6)Covered
			 liabilitiesThe term covered liabilities includes
			 any court-ordered or court-approved payment, settlement, or other liability on
			 the part of the Contract Holder for damages, costs, compensation, or
			 reimbursement to any third party for agreements entered into by the Contract
			 Holder in good faith prior to January 1, 2008, in order to exercise rights
			 under the Contracts.
			(7)Environmentally
			 sensitive landThe term environmentally sensitive
			 land means land or an interest in land, the acquisition of which by the
			 United States would, in the judgment of the Secretary or the Secretary of
			 Agriculture—
				(A)promote the
			 preservation of natural, scientific, aesthetic, historical, cultural,
			 watershed, wildlife, and other values contributing to public enjoyment and
			 biological diversity;
				(B)enhance
			 recreational opportunities and public access;
				(C)provide the
			 opportunity to achieve better management of public land through consolidation
			 of Federal ownership; or
				(D)otherwise serve
			 the public interest.
				(8)Materials Act of
			 1947The term Materials Act of 1947 means the Act of
			 July 31, 1947 (chapter 406; 61 Stat. 681; 30 U.S.C. 601–604).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)Special
			 accountThe term special account means the account
			 in the Treasury of the United States established under section 5(h).
			4.Cancellation of
			 the contracts; compensation to contract holder
			(a)Contract
			 cancellationsThe Secretary shall cancel Bureau of Land
			 Management mineral Contracts CA–20139 and CA–22901 and withdraw those areas
			 that were subject to the Contracts from further mineral entry under all mineral
			 leasing and sales authorities available to the Secretary, effective on the date
			 of the enactment of this Act.
			(b)CompensationAs
			 compensation for the cancellation of the Contracts, the Contract Holder shall
			 receive the following amounts, whether determined by agreed negotiated value or
			 awarded by judgment of the United States Court of Federal Claims in accordance
			 with the referral provisions of subsection (g)—
				(1)the fair market
			 value of the cancelled Contracts, determined in accordance with subsection
			 (e);
				(2)the Contract
			 Holder’s expenditures in trying to bring the Contracts into commercial
			 production, as described in subsection (f);
				(3)interest on the
			 compensation provided for in paragraphs (1), (2), and (4) from the date of the
			 enactment of this Act until the last day of the month preceding the date on
			 which payment is made, compounded quarterly and computed at the rate applicable
			 to marketable obligations of the United States of three year maturity for the
			 period involved; and
				(4)covered
			 liabilities incurred in trying to bring the Contracts into commercial
			 production, as described in subsection (f); provided, however, that
			 compensation for covered liabilities may be paid to Contract Holder under this
			 section for up to 15 years following the effective date of this Act.
				(c)Means of
			 payment; assurances of payment
				(1)Full faith and
			 creditThe full faith and credit of the United States is hereby
			 pledged to the payment of the compensation provided for in subsection
			 (b).
				(2)Means of
			 paymentCompensation paid to Contract Holder under this Act shall
			 be paid by means of disbursement of funds from the special account created in
			 the Treasury of the United States pursuant to section 5(h) except as otherwise
			 provided in paragraph (3).
				(3)Payment by
			 deadlineNotwithstanding paragraph (2) or any other provision of
			 this Act, in the event that the Contract Holder has not received all of the
			 compensation provided for in this section on or before the third anniversary of
			 the enactment of this Act, all compensation then remaining to be paid to
			 Contract Holder shall be paid from the permanent judgment appropriation
			 established pursuant to section 1304 of title 31, United States Code.
				(4)Negotiated
			 agreementAny negotiated
			 agreement between the Secretary and the Contract Holder as to the amount of
			 compensation described in subsection (b) shall be deemed to be a compromise
			 settlement of imminent litigation within the meaning of section 1304 of title
			 31, United States Code, and section 2414 of title 28, United States Code, and,
			 notwithstanding anything to the contrary contained in any other provision of
			 law, including section 2517 of title 28, United States Code, any final judgment
			 by the United States Court of Federal Claims determining the fair market value
			 of Contracts CA–20139 and CA–22901 in accordance with the referral provisions
			 of subsection (g) shall be deemed to be a final judgment and award within the
			 meaning of section 1304 of title 31, United States Code.
				(d)Increase in
			 adjusted basis of contract upon cancellationFor purposes of the
			 Internal Revenue Code of 1986, the adjusted basis of any Contract to which
			 subsection (a) applies shall be increased (immediately before the cancellation
			 of such Contract under such section) by the excess (if any) of—
				(1)the fair market
			 value of such Contract (determined immediately before such cancellation),
			 over
				(2)the adjusted basis
			 of such Contract (as determined immediately before the application of this
			 section).
				(e)Determination of
			 fair market valueThe Secretary shall, within six months after
			 the date of enactment of this Act, determine by mineral appraisal, utilizing
			 the discounted cash flow method of appraisal (in accordance with the appraisal
			 guidelines for appraisals of large quantities of mineral materials contained in
			 section IV(E) of BLM Mineral Material Appraisal Handbook H–3630), the fair
			 market value of the Contracts and notify the Contract Holder of those
			 determinations. In determining the fair market value of the Contracts, the
			 Secretary shall assume that—
				(1)the Contract Holder has obtained all the
			 permits and entitlements necessary to mine, produce, and sell sand and gravel
			 under the Contract; and
				(2)mining operations
			 under the Contract have commenced at the time of the determination, with
			 maximum annual production volumes that—
					(A)are based on the
			 projected supply and demand outlook at the time of determination; and
					(B)reflect depletion
			 of the reserves that are subject to the Contract within the effective periods
			 of the Contract.
					(f)Expenditures and
			 covered liabilities describedThe compensation provided for in
			 subsection (b)(2) is equal to the sum of the following:
				(1)All amounts paid to the United States by
			 Contract Holder with respect to the cancelled Contract as bonus bids or other
			 prepayments.
				(2)Interest on
			 amounts referred to in paragraph (1), from the date of payment of such amounts
			 to the United States, at a rate determined by the Secretary.
				(3)Amounts expended
			 by the Contract Holder in securing the Contract and trying to bring it into
			 production, including—
					(A)all actual costs,
			 including fees, associated with the engineering and environmental studies and
			 permitting proceedings that were incurred in good faith in the Contract
			 Holder’s efforts to exercise rights granted under the Contract terms;
			 and
					(B)all actual legal
			 costs, including fees and covered liabilities, incurred in good faith in the
			 Contract Holder’s efforts to exercise rights granted in the Contract including
			 all fees and costs associated with securing permits and entitlements,
			 litigation to compel, secure, or defend permits or entitlements, and litigation
			 in connection with disputes relating to mineral and surface estate rights to
			 the property that is the subject of the Contract.
					(g)Referral to the
			 United States Court of Federal Claims
				(1)ReferralIf
			 within 12 months after the date of enactment of this Act, the Secretary and the
			 Contract Holder do not reach agreed negotiated value under subsection (b)
			 regarding the fair market value of Contracts CA–20139 and CA–22901, the
			 Contract Holder shall have 3 months thereafter to notify the Secretary that it
			 disagrees with the Secretary’s determination of such value. In the event of
			 such notification, the Secretary shall refer the issue of fair market value to
			 the United States Court of Federal Claims for determination.
				(2)Resolution by
			 courtIn any referral under this subsection, the court shall
			 determine de novo the fair market value of Contracts CA–20139 and
			 CA–22901.
				(h)Submission of
			 expenses incurred
				(1)In
			 generalTo assist in the verification of the amounts expended
			 referred to in subsection (f)(3), the Contract Holder shall submit to the
			 Secretary within 60 days after the date of enactment of this Act an itemized
			 list of such amounts, with enough detail and supporting documentation so the
			 Secretary can determine that the expenses are associated with the
			 Contracts.
				(2)ArbitrationThe
			 Secretary shall issue the determination of the amounts expended referred to in
			 paragraph (f)(3) within 60 days after receipt of the itemized list required
			 under paragraph (1). If the Secretary disapproves such list, the Secretary
			 shall, upon the request of the Contract Holder, determine such amounts through
			 arbitration in accordance with subchapter IV of chapter 5 of title 5, United
			 States Code.
				(i)AssignmentThe
			 Contract Holder may at any time assign its rights or entitlement under this Act
			 to all or any part of the compensation provided for in paragraphs (1) and (2)
			 of subsection (b).
			5.Sale of land near
			 Victorville, California
			(a)In
			 generalNotwithstanding
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713) and subject to subsections (c), (d), and (e), the Secretary
			 shall offer for sale by competitive bidding and for a minimum price of not less
			 than fair market value, as determined by an appraisal conducted under
			 subsection (g), all right, title, and interest of the United States in and to
			 the land identified for disposition on the map entitled Victorville
			 disposal area, California and dated March 2011.
			(b)Availability of
			 mapThe Secretary shall keep
			 the map described in subsection (a) on file and available for public inspection
			 in—
				(1)the office of the Director of the Bureau of
			 Land Management; and
				(2)the district office of the Bureau of Land
			 Management located in Barstow, California.
				(c)Right of local
			 land use authority To purchase certain land
				(1)In
			 generalBefore a sale of land
			 under subsection (a), the Secretary shall provide the applicable local land use
			 authority an exclusive preemptive right, as determined under State law, to
			 purchase any right, title, or interest of the United States in and to any
			 portion of the parcels of land identified as Area A and
			 Area B on the map described in subsection (a) that is located
			 within the jurisdiction of the local land use authority.
				(2)TimingA preemptive right under paragraph (1)
			 shall be in effect for a period of 30 days before any phased sale of the land
			 described in paragraph (1) is to be conducted under subsection (f).
				(3)AuthorityDuring the period described in paragraph
			 (2), the local land use authority may purchase some or all of the right, title,
			 and interest of the United States, as provided in subsection (a), in and to the
			 land to be offered for sale at fair market value, as determined by an appraisal
			 conducted by the Secretary.
				(4)Exercising
			 rightThe preemptive right
			 under paragraph (1) shall be exercised on the immediate payment by the local
			 land use authority of the entire purchase price of the applicable parcel of
			 land.
				(5)Failure to
			 payFailure by the local land
			 use authority to purchase and pay for the right, title, and interest of the
			 United States in and to the land described in paragraph (1) within the time
			 period described in paragraph (2) and to comply with any other terms and
			 conditions as the Secretary may require—
					(A)shall terminate the preemptive right of the
			 local land use authority with respect to the right, title, and interest offered
			 for sale during that phase; but
					(B)shall not terminate the preemptive right of
			 the local land use authority with respect to subsequent phased offers of the
			 remaining right, title, and interest in and to the land described in paragraph
			 (1).
					(d)Withdrawal and
			 reservation
				(1)WithdrawalSubject to valid existing rights, the land
			 described in subsection (a) is withdrawn from—
					(A)entry, appropriation, or disposal under the
			 public land laws;
					(B)location, entry, and patent under the
			 mining laws; and
					(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
					(2)ReservationIn any sale or other disposal of land under
			 this section, there shall be reserved by the United States the right of the
			 United States to prospect for, mine, and remove minerals from the conveyed
			 land.
				(e)ConsultationIn addition to any consultation otherwise
			 required by law, before initiating efforts to dispose of land under this
			 section, the Secretary shall consult with the City of Victorville, the County
			 of San Bernardino, and surface owners in the jurisdiction in which the land is
			 located regarding the potential impact of the disposal and other appropriate
			 aspects of the disposal.
			(f)Phasing of
			 sales
				(1)Area A
			 landNot later than 1 year after the date of enactment of this
			 Act and subject to the preemptive right under subsection (c), the Secretary
			 shall offer for sale under subsection (a) the land depicted as Area
			 A on the map described in subsection (a).
				(2)Area B
			 landNot later than 2 years after the date of enactment of this
			 Act and subject to the preemptive right under subsection (c), the Secretary
			 shall offer for sale under subsection (a) the land depicted as Area
			 B on the map described in subsection (a).
				(3)Remaining
			 landAfter consulting with
			 the City of Victorville and the County of San Bernardino, the Secretary may,
			 not later than 20 years after the date of enactment of this Act, offer for sale
			 under subsection (a) the remaining land identified for disposal in the West
			 Mojave Land Management Plan of 2006, except the land depicted as an Area
			 of Critical Environmental Concern in the map described in subsection
			 (a).
				(4)Compliance with
			 environmental requirementsLand disposal activities of the
			 Secretary under this subsection shall be consistent with all applicable
			 environmental laws (including regulations).
				(g)Determination of
			 fair market value
				(1)Area A
			 LandThe fair market value of the land described in subsection
			 (f)(1) shall be based on an appraisal of the fair market value of the land as
			 of the date of enactment of this Act, to be completed not later than 180 days
			 after the date of enactment of this Act.
				(2)Area B
			 LandThe fair market value of the land described in subsection
			 (f)(2) shall be based on an appraisal of the fair market value of the land as
			 of the date that is approximately 180 days before the date on which the land is
			 offered for sale in accordance with subsection (f)(2), to be completed not
			 later than 180 days before the date on which the land is to be offered for
			 sale.
				(h)Special
			 account
				(1)EstablishmentThe
			 gross proceeds of a sale of land under subsection (a) shall be deposited in a
			 special account established in the Treasury, to be used in accordance with
			 paragraph (3).
				(2)AvailabilityAmounts
			 in the special account established under paragraph (1) shall be available,
			 without appropriation and until expended—
					(A)to the Secretary
			 for purposes of subparagraphs (A) through (E) of paragraph (3); and
					(B)to the Secretary
			 of Agriculture for purposes of subparagraphs (B) and (C) of paragraph
			 (3).
					(3)Disposition of
			 proceedsProceeds from a sale of land described in subsection (a)
			 shall be disbursed by the Secretary in the following order of priority:
					(A)As compensation to
			 the Contract Holder under section 4(b) for cancellation of the Contracts by the
			 Secretary.
					(B)For the
			 acquisition of private inholdings and land interests in the Mojave National
			 Preserve.
					(C)For the
			 acquisition of holdings and land interests from willing sellers contained
			 within the Conceptual Area Protection Plan as identified in the East Santa
			 Clarita Land Conservation Concept Plan and Implementation Strategy.
					(D)For the
			 acquisition of environmentally sensitive land in the State of California in
			 accordance with section 6.
					(E)For the
			 reimbursement of costs incurred by the California State Office and the Barstow
			 Field Office of the Bureau of Land Management for preparing for the conveyance
			 of land described in subsection (a), including the costs of—
						(i)surveys and
			 appraisals;
						(ii)complying with
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321); and
						(iii)except as
			 otherwise provided in subsection (a), complying with sections 202 and 203 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713).
						(4)Limitation on
			 use other than for compensationNo funds may be expended under
			 this subsection for purposes of subparagraphs (B) through (E) of paragraph (3)
			 until the date on which the Secretary has paid to the Contract Holder all
			 compensation provided for under section 4(b) for cancellation of the Contracts
			 by the Secretary.
				(5)Special account
			 reserve for contract holder
					(A)Limitation on
			 disbursementsNotwithstanding
			 paragraphs (3) and (4), amounts in the special account established under
			 paragraph (1) may be expended for the purposes described in subparagraphs (B)
			 through (E) of paragraph (3) after compensation has been paid by the Secretary
			 to the Contract Holder as provided in paragraphs (1), (2), and (3) of section
			 4(b), but before the date on which the compensation required under section
			 4(b)(4) has been paid to the Contract Holder, if the amount agreed to under
			 subparagraph (B) is held as a reserve for payment to the Contract Holder under
			 section 4(b)(4).
					(B)Determination of
			 reserve
						(i)In
			 generalFor purposes of
			 calculating the reserve amount referred to in subparagraph (A), the value of
			 the compensation provided for in section 4(b)(4) is considered to be the amount
			 agreed to by the Secretary and the Contract Holder, subject to the conditions
			 that—
							(I)the amount shall not be less than 15
			 percent of the sum of the value of the elements of compensation described in
			 paragraphs (1) through (3) of section 4(b); and
							(II)an agreement as to the amount of the
			 reserve in subclause (I) shall be made before the disbursement of any funds
			 from the special account for any matter other than compensation to the Contract
			 Holder.
							(ii)EffectNothing in this paragraph reduces the
			 amount of the compensation payable to the Contract Holder under section
			 4(b)(4).
						(6)Investment of
			 special accountAny amounts deposited in the special account
			 established under paragraph (1) shall—
					(A)earn interest in
			 an amount determined by the Secretary of the Treasury on the basis of the
			 current average market yield on outstanding marketable obligations of the
			 United States with a maturity of 3 years; and
					(B)be expended
			 according to the provisions of this section.
					(7)ProceduresExcept
			 with respect to the disbursement of funds as compensation to the Contract
			 Holder for cancellation of the Contracts, the Secretary shall coordinate the
			 use of the special account with the Secretary of Agriculture, the State of
			 California, units of local government, and other interested persons, to ensure
			 accountability and demonstrated results.
				6.Acquisitions
			(a)In
			 generalAfter the consultation process has been completed in
			 accordance with subsection (b), the Secretary may acquire with the proceeds of
			 the special account referred to in section 5(h) environmentally sensitive land
			 and interests in environmentally sensitive land. Lands may not be acquired
			 under this section without the consent of the owner thereof. Funds made
			 available from the special account may be used for this purpose with any other
			 funds made available under any other provision of law.
			(b)ConsultationBefore
			 initiating efforts to acquire land under this section, the Secretary or the
			 Secretary of Agriculture shall consult with the State of California and with
			 counties and cities affected by such acquisition, including appropriate
			 planning and regulatory agencies, and with other interested persons, concerning
			 the necessity of making the acquisition, the potential impacts on State and
			 local government, and other appropriate aspects of the acquisition.
			 Consultation under this subsection is in addition to any other consultation
			 required by law.
			(c)AdministrationOn
			 acceptance of title by the United States, land and interests in land acquired
			 under this section that is within the boundaries of a unit of the National
			 Forest System, National Park System, National Wildlife Refuge System, National
			 Wild and Scenic Rivers System, National Trails System, National Wilderness
			 Preservation System, or any other system established by Act of Congress, or any
			 national conservation or national recreation area established by Act of
			 Congress—
				(1)shall,
			 notwithstanding any other provision of law, become part of the unit or area
			 without further action by the Secretary or Secretary of Agriculture; and
				(2)shall be managed
			 in accordance with all laws and regulations and land use plans applicable to
			 the unit or area.
				(d)Determination of
			 fair market valueThe fair market value of land or an interest in
			 land to be acquired by the Secretary or the Secretary of Agriculture under this
			 section shall be determined under section 206 of the Federal Land Policy and
			 Management Act of 1976 (16 U.S.C. 1716) and shall be consistent with other
			 applicable requirements and standards.
			
